37 F.3d 1494NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re:  David Charles McCLINTON, Petitioner.
No. 94-8053.
United States Court of Appeals, Fourth Circuit.
Submitted:  August 25, 1994.Decided:  October 17, 1994.

On Petition for Writ of Mandamus.
David Charles McClinton, petitioner pro se.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
David Charles McClinton petitions for a writ of mandamus compelling the United States District Court for the Western District of North Carolina to act in his civil rights case pending in that court.  Because the case has not been pending without action for an unreasonable length of time, we deny the petition for writ of mandamus.  Our denial of this petition is, however, without prejudice to McClinton's right to refile if the district court does not act on the case within a reasonable amount of time.


2
Although we grant leave to proceed in forma pauperis, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED